--------------------------------------------------------------------------------

Exhibit 10.9.1

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933



--------------------------------------------------------------------------------

      PROSPECTUS June 11, 2001

NET2000 COMMUNICATIONS, INC.
9,375,000 shares of Common Stock ($0.01 Par Value)



--------------------------------------------------------------------------------



Amended and Restated 1999 Stock Incentive Plan



--------------------------------------------------------------------------------



      This Prospectus covers shares of Common Stock, par value $0.01 per share
(referred to in this Prospectus as “Common Stock” or “Shares”) of Net2000
Communications, Inc. (referred to in this Prospectus as the “Company”) that may
be issued under the Net2000 Communications, Inc. Amended and Restated 1999 Stock
Incentive Plan (the “Plan”).

      This Prospectus describes the principal features of the Plan in general
terms. You may request a copy of the complete text of the Plan and additional
information about the Plan and its administrators by contacting the Corporate
Secretary of the Company at 2180 Fox Mill Road, Herndon, Virginia 20171
(Telephone: 703-654-2000). You also may request from the Corporate Secretary of
the Company copies of the other documents that make up a part of this Prospectus
(described more fully at the end of this document), as well as all reports,
proxy statements and other communications distributed to the Company’s security
holders generally.

      You should rely only on the information contained in this Prospectus and
in the other formal documents mentioned above when making decisions regarding
the securities offered to you under the Plan pursuant to this Prospectus. The
Company has not authorized any person to give any information or to make any
representations other than those contained in this Prospectus and those formal
documents. You should be aware also that the affairs of the Company may have
changed since the date of this Prospectus. This Prospectus does not constitute
an offer or solicitation in any state or other jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such state or
jurisdiction.

      This Prospectus covers securities that have been registered under the
Securities Act of 1933. These securities have not been approved or disapproved
by the Securities and Exchange Commission or any state securities commission nor
has the Securities and Exchange Commission or any state securities commission
passed upon the accuracy or adequacy of the Prospectus.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              PURPOSE OF THE PLAN 2 ADMINISTRATION 2 ELIGIBILITY 2 TYPES OF
AWARDS 3 STOCK OPTIONS 3 Recipients of Options 3 Purchase Price 3 Vesting and
Exercise Rules 3 Medium and Time of Payment 4 Rules Applicable to ISOs 4 STOCK
APPRECIATION RIGHTS 4 STOCK AWARDS 4 PHANTOM STOCK UNITS 5 PERFORMANCE AWARDS 5
OTHER STOCK-BASED AWARDS 5 SUBSTITUTE AWARDS 5 TAX ASPECTS OF AWARDS 5
Nonqualified Options 5 Incentive Stock Options 6 Stock and Other Share-Based
Awards 7 Performance Awards 8 Tender of Company Common Stock in Connection with
Awards 8 Cashless Exercise of Options 9 Net Capital Gain 9 Alternative Minimum
Tax 9 Transferability of Certain Awards 9 Tax Withholding 10 Loans 10 Other Laws
10 OTHER INFORMATION CONCERNING THE PLAN AND AWARDS 11 Shares Subject to the
Plan 11 Limit On Number of Shares Available to Any Individual under the Plan 11
Forfeitures; Adjustments to Awards 11 Duration of the Plan 12 Amendment,
Modification, and Termination of the Plan 12 Transferability of Awards 12
Employment Rights 12 RESTRICTIONS ON RESALE 13 MATTERS INCORPORATED BY REFERENCE
13 ADDITIONAL INFORMATION 14

-i-



--------------------------------------------------------------------------------



PURPOSE OF THE PLAN

      The Plan allows employees to participate in the financial success of the
Company through the ownership of Common Stock and the receipt of other
equity-based incentive awards. Under the Plan, Common Stock may be issued to
eligible individuals as a result of grants of nonqualified stock options,
incentive stock options, stock appreciation rights, restricted or unrestricted
stock awards, phantom stock units, and performance awards (all such grants are
referred to in this Prospectus individually as an “Award” or collectively as
“Awards”).

ADMINISTRATION

      The Plan is administered by the Board of Directors of the Company or by
such committee or committees as may be appointed by the Board of Directors from
time to time (referred to in this Prospectus as the “Administrator”).

      The Administrator has authority to grant Awards under the Plan, prescribe
Grant Agreements evidencing the Awards and establish programs for granting
Awards. In exercising this authority, the Administrator has full and sole power
to:



  •   select eligible persons who can participate in the Plan;     •   determine
the sizes and types of Awards;     •   determine the terms and conditions of
Awards;     •   except as otherwise provided in this Prospectus under the
heading “Adjustments to Awards,” amend the terms and conditions of any
outstanding Award without the consent of the holder in any manner that does not
materially adversely affect the Award;     •   construe and interpret the Plan
and any agreement or instrument entered into under the Plan;     •   establish,
amend, or waive rules and regulations for the Plan’s administration; and     •  
make all other determinations that may be necessary or advisable for the
administration of the Plan.

      The Administrator’s determinations under the Plan need not be uniform. All
determinations and decisions that the Administrator makes pursuant to the
provisions of the Plan are final, conclusive and binding on all parties.

ELIGIBILITY

      All employees, officers, directors and consultants of the Company or of
any corporation, partnership, joint venture or other entity that controls, is
controlled by, or is under common control with the Company (the Company and
these related entities are collectively referred to in this Prospectus as the
“Company”) are eligible to participate in the Plan. The Administrator selects
the eligible individuals who will receive Awards.

-2-



--------------------------------------------------------------------------------



TYPES OF AWARDS

      The Plan permits the grant of various types of Awards, either separately
or in tandem with other Awards. The terms of each Award are specified in a
written agreement (referred to in this Prospectus as the “Award Agreement”). The
terms of Awards may vary from award to award and from person to person. A brief
description of the types of Awards that may be granted under the Plan follows.

STOCK OPTIONS

      The Administrator may award stock options (referred to in this Prospectus
as “Options”) to eligible individuals. In general, an Option is a contractual
right granted to an individual to purchase up to a specified number of Shares at
a specified purchase price within a specified period of time, subject to certain
conditions. The Administrator may award Options which qualify as incentive stock
options (sometimes referred to in this Prospectus as “ISOs”) as defined by
section 422 of the Internal Revenue Code of 1986, as amended (referred to in
this Prospectus as the “Code”), nonqualified stock options (sometimes referred
to in this Prospectus as “NQSOs”) which do not qualify as ISOs, or a combination
of the two. The primary difference between ISOs and NQSOs is their tax
treatment, which is described in this Prospectus under the heading “Tax Aspects
of Awards.”

      The Award Agreement for an Option provides the type of Option (ISO or
NQSO) awarded, the number of Shares subject to the Option, the purchase price of
those Shares, the term of the Option, and such other terms and conditions as the
Administrator may determine.       



      In general, the following rules apply to Options granted under the Plan:  
      Recipients of Options: ISOs may be granted only to employees of the
Company or a parent or subsidiary corporation of the Company. NQSOs may be
granted to any eligible individual.         Purchase Price: ISOs must have a
purchase price at least equal to fair market value of the underlying Shares on
the grant date (or 110% of the fair market value if granted to an individual who
owns more than 10% of the total combined voting power of all classes of shares
of the Company, or its parent or subsidiary corporations). NQSOs may have a
purchase price less than fair market value. The Plan generally defines “fair
market value” to mean the last reported sale price per Share on the relevant
date or, if no sale takes place on that date, the average of the closing bid and
asked prices on that date, as reported on the Nasdaq National Market.        
Vesting and Exercise Rules: The Shares subject to an Option may be purchased
(referred to generally as the “exercise” of the Option) as allowed by the
vesting and exercisability rules set forth in the Award Agreement. Unless the
Award Agreement states otherwise, Options are exercisable at any time during the
Option’s term. However, the Award Agreement might provide that Options are only
exercisable in accordance with a vesting schedule. In addition, the right to
exercise might terminate when certain events occur, such as termination of
employment, as specified in the Award Agreement. An Option holder is not
required to exercise an Option when it first becomes exercisable. The Option
holder may exercise the Option (or the exercisable portion of the Option, as the
case may be) at any time within the remaining term of the Option, subject to the
rules in the Award Agreement. Partial exercise will be permitted from time to
time in accordance with administrative rules of exercise established by the
Administrator.

-3-



--------------------------------------------------------------------------------





      Medium and Time of Payment: To exercise an Option, the Option holder must
give written notice to the Corporate Secretary of the Company or such other
person designated by the Administrator specifying the intention to purchase
Shares, the number of Shares to be purchased and the date that the purchase is
to occur. Shares purchased upon exercise of an Option must be paid in full at
the time of purchase in accordance with the terms of the Award Agreement
evidencing the Option. An Award Agreement might provide that the purchase price
is to be paid (i) in cash or cash-equivalents, (ii) by tendering or having
Shares withheld that have an aggregate fair market value equal to the purchase
price, (iii) by a broker-assisted cashless exercise procedure, (iv) by a
combination of the foregoing methods, or (v) by any other means that the
Administrator approves. In addition, the Administrator may authorize the Company
to make or guarantee loans to Option holders upon such terms and conditions as
the Administrator considers appropriate. No Shares will be issued pursuant to
any Option until full payment of the purchase price has been made to the
Company. An Option holder will have none of the rights of a shareholder of the
Company until such Shares are issued.         Rules Applicable to ISOs: In order
for an Option to be an ISO, the Administrator must designate it as such at the
time of grant or in the Award Agreement evidencing the Option. In addition,
grants of ISOs are limited by the following general restrictions: (i) ISOs must
be granted within 10 years of the Plan’s adoption by the Board; (ii) the term of
an ISO cannot exceed 10 years (5 years if granted to an individual who owns more
than 10% of the total combined voting power of all classes of shares of the
Company, or its parent or subsidiary corporations); (iii) the aggregate fair
market value (determined as of the grant date) of Shares with respect to which
all ISOs first become exercisable by any individual in any calendar year under
this Plan or any other plan of the Company and its parent and subsidiary
corporations may not exceed $100,000 or such other amount as may be permitted
from time to time under Section 422 of the Code; and (iv) an ISO cannot be
granted in tandem with an NQSO in such a manner that the exercise of one affects
an individual’s right to exercise the other.

STOCK APPRECIATION RIGHTS

      The Administrator may award stock appreciation rights (referred to in this
Prospectus as an “SAR”) to eligible individuals. In general, an SAR entitles the
holder to receive a payment having an aggregate value equal to the product of
(i) the excess of (A) the fair market value on the exercise date of one Share
over (B) the base price per Share specified in the Award Agreement, times
(ii) the number of Shares for which the SAR is being exercised. The
Administrator will determine whether to pay the amount receivable upon the SAR’s
exercise via cash or by delivery of Shares or by a combination of the two. If
any portion of the payment is to be made in Shares, the number of Shares will be
determined by dividing such portion of the payment amount by the fair market
value of a Share on the exercise date. No fractional shares will be used for
such payment, and the Administrator will determine whether cash will be given in
lieu of any fractional shares or whether the fractional shares will be canceled
without payment.

STOCK AWARDS

      The Administrator may award restricted or unrestricted stock to eligible
individuals. The Administrator will determine whether to pay the stock Award in
cash or by delivery of Shares or by a combination of the two. If the Award is
for restricted stock, an Award Agreement will specify the restrictions, their
duration and events that would cause the individual to forfeit the Shares.

-4-



--------------------------------------------------------------------------------



PHANTOM STOCK UNITS

      The Administrator may grant Awards denominated in stock-equivalent units
(referred to in this Prospectus as “phantom stock units”) to eligible
individuals. Phantom stock units granted to an individual will be credited to a
bookkeeping reserve account solely for accounting purposes. The Company is not
required to segregate any of the Company’s assets on account of granting phantom
stock units. The Administrator will determine whether to pay the amount due upon
settlement of the phantom stock unit via cash or by delivery of Shares or by a
combination of the two. Except as otherwise provided in the applicable Award
Agreement, the recipient of phantom stock units will have none of the rights of
a shareholder with respect to any Shares represented by the phantom stock unit
solely as a result of being granted the phantom stock unit.

PERFORMANCE AWARDS

      The Administrator may grant performance awards which become payable on
account of attainment of one or more performance goals established by the
Administrator. Performance goals may be based on the Company’s operating income
or one or more other business criteria that apply to an individual or group of
individuals, a business unit, or the Company as a whole, over a performance
period designated by the Administrator. The Administrator will determine whether
to pay performance awards in cash or by delivery of Shares or by a combination
of the two.

OTHER STOCK-BASED AWARDS

      The Administrator may grant other stock-based awards to eligible
employees. Such Awards may be denominated in cash, in Common Stock or other
securities, in stock -equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator.

SUBSTITUTE AWARDS

      Awards may be granted under the Plan from time to time in substitution for
awards held by employees, officers, consultants or directors of entities who
become or are about to become employees, officers, consultants or directors of
the Company as the result of a merger or consolidation of the employing entity
with the Company, or the acquisition by the Company of the assets or stock of
the employing entity. The terms and conditions of any substitute Awards so
granted may vary from the terms and conditions set forth in the Plan to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted.

TAX ASPECTS OF AWARDS

      The following is a brief summary of the principal United States federal
income tax consequences to participants and the Company of participation in the
Plan. The summary is based on the provisions of the Code as in effect on the
date of this Prospectus and on existing and proposed regulations and rulings
thereunder, all of which are subject to change. Each participant is urged to
consult his or her tax advisor regarding the tax consequences of participation
in the Plan.

      Nonqualified Options. To the extent that any Option does not satisfy the
requirements for an incentive stock option, it will be treated as a nonqualified
stock option. An Option holder generally will not recognize income for federal
income tax purposes at the time a nonqualified stock option is granted.

-5-



--------------------------------------------------------------------------------



An Option holder who is not an officer or director of the Company subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended (referred to in
this Prospectus as the “Exchange Act”) will recognize ordinary income upon
exercise of a nonqualified stock option in an amount equal to the difference
between the fair market value of the Common Stock on the exercise date and the
purchase price.

      It is presently unclear what income tax consequences result with respect
to the exercise of a nonqualified option by an officer or director who could be
subject to liability under Section 16(b) of the Exchange Act if such exercise
occurs less than six months after the officer or director makes a non-exempt
purchase (or is deemed to have made a non-exempt purchase) of other shares of
Common Stock of the Company. Officers and directors should consult with their
tax advisors if this circumstance arises.

      When shares acquired upon exercise of a nonqualified stock option are sold
or otherwise disposed of, the Option holder generally will recognize gain (or
loss) equal to the difference between the amount realized and the Option
holder’s tax basis in the shares. An Option holder’s tax basis in shares of
Common Stock received upon exercise of a nonqualified stock option generally is
the sum of the purchase price paid and the ordinary income recognized as a
result of exercising the nonqualified stock option. But see, “Tax Aspects of
Awards —Tender of Company Common Stock in Connection with Awards,” below.
Ordinarily, the gain (or loss) recognized on a sale or other disposition will be
a long-term capital gain (or loss) if more than one year has elapsed between the
date on which ordinary income was recognized and the date of the sale, or
short-term capital gain (or loss) if a lesser period has elapsed.

      The Company generally will be entitled to a deduction for federal income
tax purposes with respect to the exercise of a nonqualified stock option at the
same time and in the same amount as ordinary income is recognized by the Option
holder.

      Incentive Stock Options. An Option holder will not recognize ordinary
taxable income upon the grant or exercise of an incentive stock option. However,
the Option holder may be subject to the alternative minimum tax upon exercise of
an Award which qualifies as an incentive stock option. See “Tax Aspects of
Awards — Alternative Minimum Tax.” Under the Code, the aggregate fair market
value (determined at the time of grant) of stock with respect to which incentive
stock options are exercisable for the first time by any individual during any
calendar year under the Plan and all other plans of the Company and related
corporations may not exceed $100,000.

      In order to qualify for the tax treatment accorded incentive stock
options, the Option holder generally must be an employee of the Company or its
parent or subsidiary corporation from the date the Option is granted until three
months before the Option is exercised. However, if an Option holder is disabled
within the meaning of Code section 22(e)(3), the three-month period is extended
to twelve months. Finally, in the case of an Option holder who dies, solely for
purposes of determining whether the Option is an incentive stock option, the
three-month period is waived with respect to the exercise of the Option by the
Option holder’s estate or by a person who acquires the right to exercise the
Option by reason of the Option holder’s death. Although an Award Agreement may
provide that an incentive stock option may be exercised more than three months
after an Option holder retires, if it is not exercised within three months, it
will not be treated as an incentive stock option, but will be taxed as a
nonqualified stock option. See “Tax Aspects of Awards — Nonqualified Options.”

      Upon sale of the shares acquired upon exercise of an incentive stock
option, any gain recognized generally will be taxed as capital gain if such
shares have been held for at least two years from the date the incentive stock
option was granted and more than one year from the date the shares were
transferred to

-6-



--------------------------------------------------------------------------------



the Option holder. Any sale or other disposition of the shares acquired upon
exercise of an incentive stock option prior to the expiration of the holding
period described in this paragraph is deemed a “disqualifying disposition”
unless the Option is exercised after the Option holder’s death by the Option
holder’s estate or by the person who acquired the right to exercise the Option
by reason of the Option holder’s death.

      Upon a disqualifying disposition, an Option holder generally will
recognize ordinary income in an amount equal to the lesser of (a) the excess of
the fair market value of the shares on the date the Option was exercised over
the purchase price, or (b) the excess of the amount realized upon such
disposition over the adjusted tax basis of the shares. If the amount realized
exceeds the fair market value of the shares on the date of the exercise, the
excess will be treated as long-term capital gain provided that the shares have
been held for more than one year or short-term capital gain if the shares have
been held for one year or less.

      An Option holder’s tax basis in shares of Common Stock received upon
exercise of an incentive stock option generally is equal to the purchase price
paid. But see, “Tax Aspects of Awards — Tender of Company Common Stock in
Connection with Awards,” below.

      The Company will not be entitled to a deduction for federal income tax
purposes at the time an incentive stock option is granted or exercised or,
unless a disqualifying disposition has occurred, at the time the shares acquired
upon exercise of an incentive stock option are sold. If an Option holder makes a
disqualifying disposition, the Company generally will be entitled to take a
deduction at the same time and in the same amount as the ordinary income
recognized by the Option holder.

      Stock and Other Share-Based Awards. Upon the settlement of a share-based
award (including SARs) in cash, the recipient recognizes ordinary income equal
to such cash amount. The tax consequences of receiving Common Stock pursuant to
a share-based award (other than Options) under the Plan is similar to receiving
cash compensation from the Company, unless the Common Stock awarded is
restricted stock. If the Common Stock is unrestricted, the recipient must
recognize ordinary income equal to the fair market value of the Common Stock on
the date of receipt less any amount paid for that stock. If Common Stock is
restricted when it is received, no income is recognized upon receipt unless,
within thirty days of receipt, the recipient makes a Section 83(b) election in
accordance with Treasury Regulations to recognize income upon receipt of the
Common Stock. Common Stock is considered to be restricted for income tax
purposes if it is nontransferable and subject to a substantial risk of
forfeiture. Also, Common Stock received by an officer or director subject to
Section 16(b) of the Exchange Act is considered to be restricted so long as sale
of that Common Stock could subject him or her to suit under Section 16(b). If no
Section 83(b) election was made, then on the date the restrictions lapse, the
recipient recognizes ordinary income equal to the fair market value of the
Common Stock on that date less any amounts paid for that Common Stock.

      The recipient of a share-based award will acquire a tax basis in shares of
Common Stock received pursuant to such award equal to the sum of the amount paid
for such shares and the ordinary income recognized as a result of the award. But
see, “Tax Aspects of Awards — Tender of Company Common Stock in Connection with
Awards,” below. The holding period for shares of Common Stock received pursuant
to a share-based award begins immediately after the date on which ordinary
income is recognized.

-7-



--------------------------------------------------------------------------------



      Generally, the Company will be entitled to a deduction for federal income
tax purposes with respect to a share-based award at the same time and in the
same amount as ordinary income is recognized by the recipient.

      Performance Awards. The recipient of a performance award generally does
not recognize income upon the grant of the award. Upon payment of the
performance award, amounts received, whether in cash or in shares, are taxable
to the recipient of the award as ordinary income in the year of receipt. The
Company generally will be entitled to a deduction for federal income tax
purposes with respect to a performance award at the same time and in the same
amount as ordinary income is recognized by the recipient.

      Tender of Company Common Stock in Connection with Awards. In the
Administrator’s discretion, incentive stock options and nonqualified stock
options may be exercised by tendering shares of the Common Stock of the Company
with a fair market value equal to part or all of the Option purchase price as
payment. As a general rule, an exchange of common shares for common shares of
the same corporation is a nontaxable exchange. For purposes of determining
capital gain or loss treatment upon subsequent dispositions of the shares, the
shares of stock received upon exercise of the stock option that are equal in
number to the shares tendered (the shares tendered are referred to in this
prospectus as “Payment Shares”) will have a carryover holding period, and the
holding period of any additional shares of stock received will begin on the date
that the stock option is exercised.

      Upon exercise of a nonqualified stock option via tender of shares,
regardless of whether the Payment Shares may have been acquired under an
incentive stock option for which the minimum holding period requirements have
not been satisfied (see “Tax Aspects — Incentive Stock Options,” above), the
Option holder will (i) recognize as ordinary income the fair market value of the
shares received that exceed the number of Payment Shares tendered, less cash, if
any, paid on the exercise; (ii) not recognize income with respect to the shares
received equal in number to the Payment Shares tendered; and (iii) have a
carryover basis with respect to those shares of stock received that are equal in
number to the Payment Shares tendered, and a basis in any additional shares
equal to the difference between the fair market value of the shares received
pursuant to the nonqualified stock option and the exercise price of the
nonqualified stock option, plus any cash actually paid.

      Upon exercise of an incentive stock option via tender of shares, where the
Payment Shares were acquired from a source other than an incentive stock option
or, if acquired under an incentive stock option, the minimum holding period
requirements have been satisfied, the Option holder will (i) not recognize
income upon the exercise of the incentive stock option; (ii) not recognize
capital gain or loss on the tender of Payment Shares; (iii) have a carryover
basis with respect to those shares of stock received that are equal in number to
the Payment Shares tendered, and a basis in any additional shares equal to the
cash, if any, paid on the exercise; and (iv) for purposes of determining whether
the minimum holding period requirements are satisfied upon subsequent
dispositions, the holding period of all shares received will begin on the date
the incentive stock option is exercised via tender of shares.

      Upon exercise of an incentive stock option via tender of shares, where the
Payment Shares were acquired under an incentive stock option for which the
minimum holding period requirements have not been satisfied, the Option holder
will (i) have a “disqualifying disposition” with respect to the Payment Shares
that will result in the recognition of ordinary income as described above under
“Tax Aspects — Incentive Stock Options;” (ii) not recognize capital gain to the
extent that the amount realized in the disqualifying disposition exceeds the
fair market value of the Payment Shares on the date acquired; (iii) have a basis
with respect to those shares of stock received that are equal in number to the
Payment

-8-



--------------------------------------------------------------------------------



Shares tendered equal to the basis in the Payment Shares increased by the amount
of ordinary income recognized as a result of the disqualifying disposition, and
a basis in any additional shares equal to the amount of cash, if any, paid on
the exercise; and (iv) for purposes of determining whether the minimum holding
period requirements are satisfied upon subsequent dispositions, the holding
period of all shares received will begin on the date the incentive stock option
is exercised via tender of shares.

      Cashless Exercise of Options. If an Option holder enters into an
arrangement with a brokerage firm whereby the brokerage firm lends the Option
holder the funds to exercise the Option and then sells a sufficient number of
the shares received upon the exercise to pay the purchase price, withholding
taxes, and brokerage fees and charges, the Option holder may recognize a
short-term capital loss for federal income tax purposes because the brokerage
fees will reduce the amount realized on that sale. In addition, any margin or
other loan charges resulting from that transaction may be deductible to the
Option holder as an investment interest expense.

      Net Capital Gain. The maximum income tax rate for net capital gain for
shares held for more than one year (i.e., the amount by which a net long-term
capital gain exceeds any net short-term capital loss in the same taxable year)
is 20% (10% for taxpayers in the 15% tax bracket). Effective for taxable years
beginning after December 31, 2000, the 20% rate is reduced to 18% (8% for
taxpayers in the 15% tax bracket).

      Alternative Minimum Tax. A taxpayer may be subject to an alternative
minimum tax which is payable to the extent the alternative minimum tax exceeds
the taxpayer’s regular income tax for the year. “Alternative minimum taxable
income” consists of an individual’s taxable income determined with certain
adjustments and increased by “items of tax preference.” In computing a
taxpayer’s alternative minimum taxable income, the exercise of an incentive
stock option generally is treated as the exercise of a nonqualified stock
option. Consequently, the difference between the fair market value of the Common
Stock on the exercise date and the exercise price is included in the taxpayer’s
alternative minimum taxable income. As a result, under certain circumstances, an
Option holder may incur alternative minimum tax liability for a taxable year in
which he or she exercises an incentive stock option.

      Transferability of Certain Awards. For gift tax purposes, a transfer of a
nonqualified option for no consideration may have tax consequences only if such
transfer is a completed gift. The Internal Revenue Service takes the position
that such transfer is a completed gift only to the extent the option is vested
and exercisable.

      A completed gift of a nonqualified option (or a portion thereof) is a
taxable gift to the extent that the amount of the gift, together with other
completed gifts by that donor to the same donee in the same year, exceeds an
annual exclusion. The amount of such annual exclusion is $10,000 for 2001, and
may be adjusted annually thereafter for cost-of-living increases. For an option,
the amount of the gift is the fair market value of the option on the date the
gift is completed, as determined based one or more generally recognized option
pricing models, which take into account such factors as the exercise price and
expected life of the option, the current trading price, expected volatility and
expected dividends of the underlying stock, and the risk-free interest rate over
the remaining option term.

      If a transfer of a nonqualified option is a taxable gift, such transfer
results in gift tax liability for the donor to the extent that such gift,
together with all prior taxable gifts by the donor, exceeds a lifetime
exemption, which exempts all taxable gifts from gift tax, and all transfers upon
death from estate tax, up to a dollar amount. The amount of the lifetime
exemption is $675,000 for 2001. The lifetime exemption is a cumulative exemption
with respect to taxable gifts and transfers upon death so that taxable gifts
made

-9-



--------------------------------------------------------------------------------



during an individual’s lifetime will reduce the amount of the lifetime exemption
available, for estate tax purposes, with respect to transfers upon death. If an
individual dies with an estate in excess of the lifetime exemption (less
lifetime taxable gifts), the excess amount which do not pass to a spouse
(amounts passed to a spouse are not subject to the gift and estate taxes) or to
charity are subject to the estate tax. The rates for the gift and estate taxes,
prescribed under a single schedule, are graduated, beginning with 37 percent and
increasing to a maximum (for taxable transfers in excess of $3 million) of
55 percent in 2001.

      Federal tax legislation passed in 2001 provides that the lifetime
exemption amount will increase in 2002 through 2010 and the maximum tax rate for
estate and gift taxes will decline in 2002 through 2010. Specifically, the
lifetime exemption in 2002 is increased to $1 million and the top tax rate in
2002 is decreased to 50%.

      A nonqualified option transferred by gift to a donee may be exercised by
that donee, who will have the obligation to pay the exercise price. Upon
exercise of the option, the Plan participant to whom the option was originally
granted will have the same federal income tax consequences as if the option had
not been transferred. Thus, if such participant is not subject to Section 16(b)
of the Exchange Act, he or she will recognize ordinary income, upon exercise of
the option by the donee, in an amount equal to the difference between the fair
market value of the Common Stock on the exercise date and the purchase price.

      When Shares acquired upon exercise of the transferred option are sold or
otherwise disposed of by the gift donee, that donee generally will recognize
gain (or loss) equal to the difference between the amount realized and the
donee’s tax basis in the shares. The donee’s tax basis those shares is the sum
of the purchase price paid by the donee and the ordinary income recognized by
the original option holder pursuant to exercise the option. Ordinarily, the gain
(or loss) recognized on a sale or other disposition will be a long-term capital
gain (or loss) if more than one year has elapsed between the date on which
ordinary income was recognized and the date of the sale, or short-term capital
gain (or loss) if a lesser period has elapsed.

      Tax Withholding. Holders of Awards must pay to the Company, or make
provision satisfactory to the Administrator for payment of, any taxes required
to be withheld with respect to any Award under the Plan no later than the date
of the event creating tax liability. The Administrator may permit any
participant to have the Company retain shares of Common Stock to satisfy the
withholding tax liability for any transaction contemplated by the Plan. To the
extent that shares are retained by the Company upon the exercise of an incentive
stock option, a disqualifying disposition will occur with respect to the
retained shares. See “Tax Aspects of Awards —Incentive Stock Options,” above.

      Loans. To the extent that the Company makes or guarantees any loan in
connection with an Award, the borrower may recognize ordinary income to the
extent that the interest rate on such loan is less than the interest rate
prescribed by the Code or to the extent that the principal or interest on the
loan is forgiven by the Company.

      Other Laws. The Plan is not subject to any portion of the Employee
Retirement Income Security Act of 1974, nor is the taxation of benefits under
the Plan governed by Code section 401(a).

      The foregoing discussion does not cover all income or other tax effects
involved in an individual’s participation in the Plan. Accordingly, each
individual should consult his or her own tax advisor concerning any matters
relating to the particular tax consequences of participation in

-10-



--------------------------------------------------------------------------------



the Plan. If theindividual is subject to a state or local income tax or to the
income tax of a country other than the United States, he or she should seek
advice as to the tax laws in those jurisdictions.

OTHER INFORMATION CONCERNING THE PLAN AND AWARDS

      Shares Subject to the Plan: Except as provided below, no more than
9,375,000 shares of Common Stock, in the aggregate, may be issued under the
Plan. If any Award, or portion of an Award, under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited or otherwise terminated,
surrendered or canceled as to any shares, or if any shares of Common Stock are
surrendered to the Company in connection with any Award (whether or not such
surrendered shares were acquired pursuant to any Award), the shares subject to
such Award and the surrendered shares will thereafter be available for further
Awards under the Plan; provided, however, that any such shares that are
surrendered to the Company in connection with any Award or that are otherwise
forfeited after issuance, or any shares forfeited, surrendered, canceled or
withheld in connection with an Award to an individual other than an officer or
director from the 1,000,000 shares specifically reserved for Awards of
non-qualified options, will not be available for purchase pursuant to incentive
stock options.

      In the event of changes in the Common Stock of the Company by reason of
any stock dividend of or stock split or reverse stock split affecting, the
Common Stock, the maximum number of shares reserved for issuance or with respect
to which Awards may be granted under the Plan, shall, without further action of
the Board, be adjusted to reflect such event. The Administrator may make
adjustments in its discretion to address the treatment of fractional shares and
fractional cents that arise as a result of the stock dividend, stock split or
reverse stock split.

      In the event of any other changes affecting the Company, the
capitalization of the Company or the Common Stock of the Company by reason of
any spin-off, split-up, recapitalization, dividend, merger, consolidation,
business combination or exchange of shares and the like, the Administrator may,
in its discretion and without the consent of holders of Awards, adjust the
maximum number and kind of shares reserved for issuance or with respect to which
Awards may be granted under the Plan.

      Shares issued pursuant to the Plan may be from authorized and unissued
shares of Common Stock or may be shares purchased on the open market. No fees,
commissions or charges will be payable with respect to the issuance of any such
Shares.

      Limit On Number of Shares Available to Any Individual under the Plan. The
maximum number of shares of Common Stock for which Awards may be granted under
the Plan to any individual during the Company’s fiscal year shall be 600,000
shares, provided, however, that individuals in their first year of employment
with the Company may receive Awards covering up to 750,000 shares.

      Forfeitures; Adjustments to Awards: In the event of changes in the Common
Stock of the Company by reason of any stock dividend of or stock split or
reverse stock split affecting, Common Stock, the number of shares covered by and
the exercise price and other terms of an Award, shall without further action of
the Board, be adjusted equitably to reflect such event. The Administrator may
make adjustments in its discretion to address the treatment of fractional shares
and fractional cents that arise as a result of the stock dividend, stock split
or reverse stock split.

      In the event of other changes affecting the Common Stock, the Company or
its capitalization, by reason of any spin-off, split-up, dividend or
recapitalization, or any merger, consolidation or share

-11-



--------------------------------------------------------------------------------



exchange, that does not result in a Change in Control, the Administrator, in its
discretion and without the consent of the holder of the Award, may make any
adjustments to the Award it deems appropriate, including but not limited to
changes to the number and type of securities subject to the Award. However, no
Award may be changed in connection with any merger, consolidation or share
exchange that results in a Change in Control without the consent of the holder
of that Award.

      Notwithstanding anything in the Plan to the contrary and without the
consent of holders of Awards, the Administrator, in its sole discretion, may
make any modifications to any Awards, including but not limited to cancellation,
forfeiture, surrender or other termination of the Awards in whole or in part
regardless of the vested status of the Award, but only to the extent necessary
to facilitate any business combination that is authorized by the Board to comply
with requirements for treatment as a pooling of interests transaction for
accounting purposes under generally accepted accounting principles.

      The Administrator is authorized to make, in its discretion and without the
consent of holders of Awards, adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

      Duration of the Plan: The Plan became effective on November 16, 1999.
Unless sooner terminated by the Board, the Plan will remain in effect until all
Shares subject to it have been purchased or acquired according to the Plan’s
provisions.

      No Award shall be granted under the Plan after the close of business on
November 16, 2009. Subject to other applicable provisions of the Plan, all
Awards made under the Plan prior to such termination of the Plan shall remain in
effect until such Awards have been satisfied or terminated in accordance with
the Plan and the terms of such Awards.

      Amendment, Modification, and Termination of the Plan: The Board, without
further approval of the shareholders, may terminate, amend or modify the Plan or
any portion thereof at any time.

      Transferability of Awards: Except as otherwise determined by the
Administrator, and in any event in the case of an incentive stock option or a
stock appreciation right granted with respect to an incentive stock option, no
Award granted under the Plan is transferable by a grantee otherwise than by will
or the laws of descent and distribution. Unless otherwise determined by the
Administrator in accord with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the grantee, only by
the grantee or, during the period the grantee is under a legal disability, by
the grantee’s guardian or legal representative.

      Employment Rights: Nothing in the Plan or in any Award or any Award
Agreement will interfere with or limit in any way the right of the Company to
terminate any participant’s employment or service at any time with or without
cause or notice. In addition, nothing in the Plan confers upon any participant
any right to continued employment or service with the Company.

-12-



--------------------------------------------------------------------------------



RESTRICTIONS ON RESALE

      This Prospectus may not be used for the resale of Shares acquired pursuant
to this Prospectus by persons who may be deemed to be “affiliates” within the
meaning of Rule 405 of the Securities Act of 1933. Rule 405, in effect, defines
“affiliates” as persons who “directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with”
the Company. Ordinarily, this concept only extends to persons who are executive
officers, directors, or substantial shareholders (5% or more) of the Company.

      Non-affiliates may freely re-sell to the public any Shares acquired
pursuant to this Prospectus. Affiliates, however, may only re-sell under a
separate registration statement and prospectus (which the Company has no present
intention of filing) or, assuming the availability thereof, under Rule 144 of
the Securities Act of 1933 or another applicable exemption from registration.
Rule 144 contains a number of conditions to its availability, including a
requirement that the Company has filed all reports required by the Exchange Act,
a limitation on the number of shares that may be sold in any given period of
time and the manner of such sale, and a requirement that a form (Form 144) be
filed at the time an order to sell is placed. However, the one-year holding
period imposed by Rule 144 with respect to “restricted securities” does not
apply to any sale of Common Stock acquired pursuant to the Plan.

      Award holders who are officers or directors of the Company are subject to
the reporting and short-swing profits liability provisions of Section 16 of the
Exchange Act. Consequently, these Award holders should be aware that reporting
obligations may arise as a result of the grant or settlement of Awards and that
any purchase and sale (or deemed purchase and sale) at a profit within six
months may present a risk of liability under Section 16(b). In order to ensure
compliance with these rules, Award holders should consult with counsel prior to
effecting any transactions involving the purchase and sale (or the deemed
purchase or sale) of Common Stock.

MATTERS INCORPORATED BY REFERENCE

      The Company is subject to the informational reporting requirements of the
Exchange Act and, in accordance therewith, files reports and other information
with the Securities and Exchange Commission. The following documents filed by
the Company with the Securities and Exchange Commission are incorporated by
reference into, and made a part of, this Prospectus:



  (a)      The Company’s Annual Report on Form 10-K filed pursuant to Sections
13 or 15(d) of the Exchange Act, filed April 13, 2001 (File No. 000-29515);    
(b)      All other reports filed by the Company pursuant to Sections 13(a) or
15(d) of the Exchange Act since the end of the fiscal year covered by the
document referred to in (a) above; and     (c)      The description of the
Common Stock contained in the Registration Statement filed with the Securities
and Exchange Commission to register the Common Stock under Section 12 of the
Exchange Act, including any amendment or report filed for the purpose of
updating such description.

      In addition to the foregoing, all documents subsequently filed by the
Company under Sections 13(a), 13(c), 14, and 15(d) of the Exchange Act (before
the filing of a post-effective amendment to the registration statement of which
this Prospectus forms a part that indicates that all securities offered

-13-



--------------------------------------------------------------------------------



pursuant to this Prospectus have been issued or that deregisters all securities
then remaining under this Prospectus) shall be deemed to be incorporated by
reference into, and to be a part of, this Prospectus from the date of filing of
such documents.

      A copy of all materials incorporated by reference into this Prospectus
(not including exhibits to such materials, unless such exhibits are specifically
incorporated by reference in this Prospectus) will be furnished without charge
to any participant requesting them. Requests should be made to the Corporate
Secretary of the Company, 2180 Fox Mill Road, Herndon, Virginia 20171
(Telephone: 703-654-2000). Upon request the Company will also furnish without
charge a copy of its latest Annual Report to shareholders.

ADDITIONAL INFORMATION

      The Company files annual, quarterly and special reports, proxy statements
and other information with the Securities and Exchange Commission. These SEC
filings are available to the public over the Internet at the SEC’s web site at
http://www.sec.gov. You may also read and copy any document the Company files at
the SEC’s public reference rooms in Washington, D.C., New York, New York and
Chicago, Illinois. Please call the SEC at 1-800-SEC-0330 for further information
on the public reference rooms.

-14-